Filed 9/17/20 P. v. King CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077127

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD277233)

 AARON SINCLAIR KING,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Eugenia A. Eyherabide, Judge. Affirmed as modified with directions.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted Aaron Sinclair King of false imprisonment by violence

(Pen. Code,1 §§ 236 and 237, subd. (a); count 9); corporal injury to a spouse
(§ 273.5, subd. (a); counts 8 and 11); and assault with force likely to cause
great bodily injury (§ 245, subd. (a)(4); count 10). The court declared a
mistrial as to counts 1 through 7.
      Prior to sentencing, the parties reached a plea agreement as to count 6
(assault with force likely to cause great bodily injury). King pleaded guilty to
that count, and the People dismissed the balance of the information.
      The court sentenced King to a determinate term of 10 years in prison.
The court, without objection, imposed a $10,000 restitution fine and various
other fees and assessments as recommended in the probation officer’s report.
      King appeals contending the court erred in imposing fines, fees, and
assessments without first conducting an ability to pay hearing as mandated
by People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). He also contends
the concurrent sentence on count 9 should be stayed under section 654.
      The People contend King has forfeited his Dueñas challenge for failure
to object in the trial court. The People correctly agree with King that the
sentence on count 9 must be stayed under section 654. We will accept the
People’s concession as to count 9 and will order the judgment modified
accordingly. We also agree with the People that King has forfeited the
Dueñas challenge as we will explain below.




1     All further statutory references are to the Penal Code.
                                        2
                           STATEMENT OF FACTS2
        King does not challenge the admissibility or the sufficiency of the
evidence to support his convictions. Therefore, we will adopt the summary of
the facts contained in the respondent’s brief for background.
   A.      Count 6: Assault by Means of Force Likely to Cause Great Bodily
           Injury

        On December 31, 2017, W.K. and King, her husband, were sitting on
the couch alone in their apartment. They argued about a woman that W.K.
had seen King staring at in a sexually suggestive manner earlier that year.
W.K. stood up, grabbed a hand massager off a table, and threw it on the floor
in frustration. King grabbed W.K. by the neck with both hands and pushed
her on the couch. King then dragged W.K. by the neck around the apartment
while continuing to strangle her. W.K. could not breathe, lost consciousness,
and woke up on the floor with her body shaking and her ears ringing. W.K.
got up and King again used both hands to choke her before eventually letting
go. W.K. could not work for three or four days because she suffered extreme
neck pain, difficulty swallowing, and dizzy spells.
   B.      Counts 8 and 9: Corporal Injury on a Spouse Resulting in a
           Traumatic Condition and False Imprisonment

        On May 5, 2018, King picked W.K. up from work in their car. King and
W.K. were almost to their apartment when W.K.’s suspicion that King was
cheating on her with a woman at their church led to an argument. King
grabbed W.K. by the neck with his right hand while continuing to drive the
car with his left hand. Fearing she would die if she stayed in the car, W.K.
opened her door to get out, even though it was still moving. King profanely


2     The facts from counts 1 through 5 and 7 are excluded because King was
not convicted of those counts. The facts from counts 10 and 11 are excluded
because they are not relevant to the issue on appeal.
                                         3
yelled at W.K. to close the door before he ended up going to jail. King then
pulled the car over, yanked W.K. into his lap, and began to strangle her.
W.K. could not breathe until King eventually let go. W.K. tried to get out of
the car and King reached over and grabbed her shirt, causing a deep scratch
to her back. W.K. broke free and ran to a nearby 7-Eleven. W.K.’s deep
scratch took three weeks to heal.
                                DISCUSSION
      King contends the court erred and denied him due process by failing to
conduct an ability to pay hearing before imposing fines, fees, and
assessments as part of the judgment citing Dueñas, supra, 30 Cal.App.5th
1157. Although there was no objection made to the imposition of the fines,
fees and assessments at trial, he contends we should not apply forfeiture to
this issue. We disagree.
      The Dueñas opinion was filed January 8, 2019. The sentencing hearing
in this case did not take place until January 10, 2020. Thus, the existence of
the case and the legal disputes arising from the opinion were well known and

part of a growing body of appellate opinion.3
      The doctrine of forfeiture on appeal where issues were not raised in the
trial court is well established. (People v. Nelson (2011) 51 Cal.4th 198, 227;
People v. McCullough (2013) 56 Cal.4th 589, 596-597; People v. Welch (1993)
5 Cal.4th 228, 237.) It is based on the notion that issues should be raised in
the trial court before presenting them on appeal. Prompt presentation of the
issue may resolve the problem before appeal, and in any event, prompt



3     Some of the cases applying forfeiture include People v. Gutierrez (2019)
35 Cal.App.5th 1027; People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154-
1155; People v. Bipialaka (2019) 34 Cal.App.5th 455, 464. There are other
cases that did not apply forfeiture.
                                       4
presentation will provide a record that will permit meaningful appellate
review.
      In this case, the probation officer’s report contained the proposed list of
fines, fees, and assessments the court ultimately imposed. The defense was
made aware of the potential financial aspects of the judgment and the
Dueñas case as well as the appellate disputes arising from that case had
existed for almost a year prior to the sentencing hearing. We see no rational
reason to address the Dueñas challenge on this cold record. Appellate
counsel makes a passing comment that addressing the issue would avoid a
subsequent habeas corpus proceeding. Of course, we would still have no
record on which to rationally analyze the trial court’s decision. Where there
is a silent record it is often impossible to assess claims of ineffective
assistance of counsel. In such cases habeas corpus is the appropriate remedy.
(People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
      We decline to reach the merits of King’s Dueñas challenge as we find
the issue has been forfeited.
                                 DISPOSITION
      The judgment is modified to stay the sentence for count 9 pursuant to
section 654. The court is directed to amend the abstract of judgment
accordingly and forward the amended abstract to the Department of




                                         5
Corrections and Rehabilitation. In all other respects, the judgment is
affirmed.



                                                               HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




AARON, J.




                                      6